In the Supreme Court of Georgia



                               Decided: June 21, 2021


             S21A0246. MONTANEZ v. THE STATE.


     BETHEL, Justice.

     A Fulton County jury found Martin Montanez guilty of the

murders of Byron Caceres and Eulalio Mederos-Vega and several

theft, firearm-possession, and drug-related offenses arising from the

incident in which they were killed. On appeal, Montanez argues that

the evidence presented at trial was insufficient as a matter of due

process to sustain his conviction as to one count of possession of a

firearm by a convicted felon under OCGA § 16-11-133 (b); that the

evidence was insufficient to sustain any of his convictions because

the testimony of his alleged accomplice was not corroborated, as

required by Georgia law; and that his trial counsel provided
constitutionally ineffective assistance. We affirm. 1

      1. Viewed in the light most favorable to the verdicts, the




      1  The crimes occurred on September 14, 2014. On December 19, 2014, a
Fulton County grand jury returned a 21-count indictment charging Montanez
with the malice murders of Caceres and Mederos-Vega (Counts 1 and 2), ten
counts of felony murder (Counts 3 through 12), the armed robbery of Caceres
and Mederos-Vega (Counts 13 and 14), the aggravated assault of Caceres and
Mederos-Vega (Counts 15 and 16), conspiracy to possess methamphetamine
(Count 17), burglary (Count 18), possession of a firearm during the commission
of a felony (Count 19), possession of a firearm by a convicted felon (Count 20)
and possession of a firearm by a convicted felon through use of a firearm (Count
21). A co-defendant, Zusi Aguirre, was also charged as to Counts 1 through 10
and 13 through 19. Before trial, the State dismissed the burglary count and
the two counts of felony murder predicated on burglary (Counts 9, 10, and 18)
as to Montanez. Aguirre pled guilty to aggravated assault, burglary, possession
of a firearm during the commission of a felony, and conspiracy to possess
methamphetamine and was sentenced to 15 years in prison and 20 years on
probation. Her case is not part of this appeal.
       At a jury trial held from September 19 to 22, 2016, Montanez was found
guilty on Counts 1 through 8, 11 through 13, 15 through 17, and 19 through 21
and not guilty on Count 14. On September 23, 2016, the trial court sentenced
Montanez to life in prison without parole on both Counts 1 and 2, to be served
concurrently, a term of 3 years in prison on Count 17 to be served concurrently
with Counts 1 and 2, a term of 5 years in prison on Count 19 to be served
consecutively to Counts 1 and 2, and a term of 15 years in prison on Count 21
to be served consecutively to Count 19. The remaining counts were either
vacated by operation of law or merged. The State has not challenged
Montanez’s sentences. See Dixon v. State, 302 Ga. 691, 697-698 (808 SE2d 696)
(2017). On January 7, 2019, the trial court amended its sentencing order to
merge both Counts 19 and 20 with Count 21.
       Montanez filed a motion for new trial on October 6, 2016, which he
amended on April 23, 2018. Following hearings on June 11 and June 19, 2018,
the trial court denied the motion, as amended, on December 26, 2018.
Montanez filed a notice of appeal on January 16, 2019, which he amended on
August 28, 2020. Montanez’s case was docketed to this Court’s term
commencing in December 2020 and submitted for a decision on the briefs.
                                       2
evidence presented at trial showed the following. In the early

afternoon of September 14, 2014, Caceres drove to Diego Molina’s

apartment so that the two could smoke marijuana and go to the

mall. Molina knew that Caceres was in the business of selling

methamphetamine, and after picking up Molina, Caceres received a

call instructing him to come to an apartment in Chamblee. After

driving to the apartment and going inside, Caceres returned to his

car carrying a “heavy” black bag with two paper towels on top.

Molina testified that Caceres did not tell him what was going on but

that he “already had an idea.” After a phone call in which Caceres

received directions from “his boss or something,” Caceres and

Molina drove to Mederos-Vega’s apartment complex in Sandy

Springs. They arrived around 5:00 p.m., and Caceres went up to

Mederos-Vega’s apartment with the black bag. Molina stayed in the

car.

       Mederos-Vega, Montanez, and his girlfriend, Zusi Aguirre,

were inside the apartment. Aguirre testified to the following. She

drove Montanez to the apartment after Montanez received a phone

                                 3
call instructing him to go there. Montanez was carrying “his” gun at

the time. Caceres came into the apartment carrying a black bag. He

then removed six plastic containers from the bag, each of which were

full of methamphetamine. As Montanez, Mederos-Vega, and Caceres

were discussing a deal for the drugs, Montanez handed Aguirre a

key and instructed her to go to his car to retrieve money from an

envelope under his seat. She was confused by this request because

she had the keys to the car, which was unlocked, and she did not

think that he had any money in the car.

     According to Aguirre, before walking into the apartment,

Montanez instructed her to ask the men they were to meet whether

the methamphetamine “was 36.” Aguirre testified that she did not

understand what Montanez was asking her to do, that she never

really became part of the conversation inside the apartment between

Montanez, Mederos-Vega, and Caceres, and that she never asked

any questions about the methamphetamine.

     Aguirre went to the car and searched for the money Montanez

described, but found nothing. She then saw Montanez walking

                                 4
toward her carrying the bag that Caceres had brought into the

apartment. The bag had paper towels sticking out of the top.

Montanez seemed “hurried,” and he instructed her to get in the car

and drive away. She then drove Montanez away from the apartment,

drove onto Interstate 285, and then began driving north, eventually

stopping near Helen. During their drive, she heard Montanez tell

someone over a phone call that “it’s done.” Montanez then broke one

of his cell phones and threw it out of the car window. 2

      After Caceres had been inside the apartment for about an hour,

Molina became concerned because he knew Caceres was “working.”

He then heard something that sounded like gunshots or fireworks

coming from the apartment building. Molina answered several calls

placed to Caceres’s phone, which Caceres had left in the car with

Molina. The caller was Caceres’s business associate, and he told

Molina that he should leave.3 Molina then drove away in Caceres’s


      2Aguirre testified that Montanez had “multiple” cell phones and that he
changed phones all the time.
     3 The police never identified the individual (or individuals) Caceres and

Molina spoke to on the phone. There was no subscriber information listed for

                                      5
car and went to the apartments where Caceres’s brother and

girlfriend lived. Molina appeared to be nervous and scared, and he

told Caceres’s brother and girlfriend that Caceres had gone into

Mederos-Vega’s apartment but never came out.

      Around 6:30 p.m., the police responded to a 911 call from

Mederos-Vega’s wife reporting a shooting at their apartment. When

the police arrived, they found Mederos-Vega and Caceres lying on

the floor, having both suffered multiple gunshot wounds. Both were

dead. The medical examiner later concluded that Mederos-Vega and

Caceres both died from the gunshot wounds and that the manner of

their deaths was homicide. 4

      Aguirre testified that she and Montanez stayed in Helen only

a short time and that she drove them back to her home in Mableton

that night. When they arrived, both Aguirre and Montanez




the phone that called Caceres’s phone around the time of the shootings, and
the police determined that it was likely a “burner” phone because service for
the phone was only activated for one day and then terminated. The lead
detective in the case testified that it is common for people engaged in criminal
activity to use “burner” phones.
       4 No methamphetamine was found in the apartment.

                                       6
unpacked the methamphetamine from the bag. Montanez put most

of it into a suitcase but gave some to Aguirre. The two then had an

argument, and Aguirre demanded that Montanez leave. He did so

but later returned to their home and asked Aguirre to drive him

across    the      Veterans   Memorial      Bridge,     which     spans     the

Chattahoochee River. As they drove over the bridge, Montanez

asked Aguirre to stop the car. Montanez then disassembled his

silver 9mm handgun and threw the pieces into the river. Montanez

later sent a text message to Aguirre warning her not to “f**k with

the suitcase.” 5

      A few days later, Aguirre spoke with a friend who asked her if

she had been involved in a double homicide that had been reported



      5 This text message was sent from a number listed in Aguirre’s phone
under the name “Jr Guzman.” That listing contained a picture of Montanez.
Aguirre testified that this was a nickname she had given Montanez and that
the number was for one of the phones Montanez used. Aguirre’s phone also had
a listing for “Martin Montanez” with a different phone number. Records
showed that, on September 17, after the murders, Aguirre sent a text message
to the number for “Jr Guzman” that began “Martin thank you so much . . .” and
appearing to address “Martin” as the recipient. In later messages, the recipient
responded to Aguirre, thus appearing to accept the name “Martin.” The police
were unable to locate subscriber information for the number associated with
“Jr Guzman” in Aguirre’s phone.
                                       7
in the local news. Aguirre recognized the apartment shown in the

news story and became emotional. She decided to leave the Atlanta

area and drive to see her father in Pensacola, Florida.

      The next day, the police arrested Aguirre in Alabama after

stopping her for speeding and discovering that she had two

handguns and methamphetamine in the car. She told the police that

she had been speeding because she felt threatened because she knew

about “a murder in Atlanta.” Aguirre told the police that she and

Montanez had been in a romantic relationship and that she

regularly saw Montanez carry a silver semiautomatic 9mm

handgun. The State introduced photographs taken with Aguirre’s

phone of Montanez on the day before the shootings showing him

holding a silver handgun. 6

      On September 24, based on information from Aguirre, a police


      6 The lead detective in the case characterized the gun Montanez could be
seen holding in the photographs as “uncommon,” noting that the slide was
shaped in a way that exposed the barrel. The detective said this design was
“more unique and noticeable” than other common types of handguns. The
detective stated that the upper piece of the firearm recovered from the river
had a similar shape and design. The firearms examiner also noted several
design consistencies between the gun Montanez can be seen holding in the
photographs and a Taurus 9mm pistol, including the “open slide” design.
                                      8
dive team found the slide and lower grip of a silver Taurus

semiautomatic 9mm handgun from the Chattahoochee River near

the Veterans Memorial Bridge. A member of the dive team testified

that based on the lack of corrosion and algae on the slide and grip,

he estimated that those pieces had been in the water for only a few

days. Two weeks later, a second dive team searched the same

location and found a lower receiver from a silver Taurus 9mm

handgun. It matched the slide recovered in the earlier search. The

police recovered eight 9mm shell casings and a number of 9mm

bullets and bullet fragments from the crime scene and Caceres’s

body. The State presented evidence that the shell casings had been

fired from the gun recovered from the river and that all of the bullets

recovered from the crime scene had been fired from the same

firearm, which was consistent with a Taurus 9mm handgun. 7


      7 The firearms examiner testified that she could determine that the
cartridges recovered from the crime scene had been fired from the gun to which
the slide was attached due to microscopic markings on the cartridges that were
caused by contact with the slide. The firearms examiner was not able to
determine whether the gun to which the slide had been attached fired the
bullets that were recovered because no barrel had been recovered. However,
microscopic examination of the bullets revealed that they had all been fired by
the same gun, which was consistent with a Taurus 9mm pistol.
                                      9
     In November 2015, the police responded to a 911 call reporting

a domestic disturbance involving Montanez, who had not yet been

apprehended. Montanez fled from the scene but was apprehended

based on a tip from the woman who placed the call. When Montanez

was found, his hair and beard were longer than they had been in

2014, and he provided an alias to law enforcement. He was driving

a vehicle with a Kansas license plate. The State introduced evidence

that Montanez had previously been convicted of theft by receiving a

stolen firearm, a felony.

     (a) Montanez argues that the evidence presented at trial was

insufficient as a matter of constitutional due process to support his

conviction for possession of a firearm by a convicted felon in violation

of OCGA § 16-11-133 (b). We disagree.

     When evaluating the sufficiency of evidence, this Court views

the evidence presented at trial in the light most favorable to the

verdicts and asks whether any rational trier of fact could have found

the defendant guilty beyond a reasonable doubt. See Jackson v.

Virginia, 443 U. S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560)

                                  10
(1979). To prove a violation of OCGA § 16-11-133 (b), the State must

present evidence that the defendant possessed a firearm in the

commission of certain felonies after previously having been

convicted of one of nine enumerated felonies or “any felony involving

the use or possession of a firearm.” OCGA § 16-11-133 (b).8 Count 21

of the indictment alleged that Montanez was in possession of a

firearm, “having been previously convicted of a felony involving the



     8 OCGA § 16-11-133 (b) provides:
     Any person who has previously been convicted of or who has
     previously entered a guilty plea to the offense of murder, murder
     in the second degree, armed robbery, home invasion in any degree,
     kidnapping, rape, aggravated child molestation, aggravated
     sodomy, aggravated sexual battery, or any felony involving the use
     or possession of a firearm and who shall have on or within arm’s
     reach of his or her person a firearm during the commission of, or
     the attempt to commit:
     (1) Any crime against or involving the person of another;
     (2) The unlawful entry into a building or vehicle;
     (3) A theft from a building or theft of a vehicle;
     (4) Any crime involving the possession, manufacture, delivery,
     distribution, dispensing, administering, selling, or possession with
     intent to distribute any controlled substance as provided in Code
     Section 16-13-30; or
     (5) Any crime involving the trafficking of cocaine, marijuana, or
     illegal drugs as provided in Code Section 16-13-31,
     and which crime is a felony, commits a felony and, upon conviction
     thereof, shall be punished by confinement for a period of 15 years,
     such sentence to run consecutively to any other sentence which the
     person has received.

                                     11
possession or use of a firearm[.]”

      At trial, the State introduced its Exhibit 69, which was a copy

of a sentencing order showing that Montanez had previously pled

guilty to theft by receiving stolen property (a firearm), a felony, in

September 2013.9 The State therefore presented evidence that

Montanez had previously been convicted of a felony involving the

use or possession of a firearm. Compare Brooks v. State, 309 Ga. 630,

631-633 (1) (a) (847 SE2d 555) (2020) (holding that evidence was

insufficient where evidence of the prior offense did not suggest that

the offense had been committed with the use or possession of a

firearm and the offense could be committed without the use or

possession of a firearm). The State also presented evidence that

Montanez then possessed a firearm during the commission of

several crimes, including the murders of Caceres and Mederos-Vega.

Accordingly, the evidence presented at trial was sufficient to sustain



      9 Although this exhibit in the original trial record transmitted to this
Court was incomplete, the exhibit was supplemented and reflects Montanez’s
prior indictments and sentencing in full.

                                     12
Montanez’s conviction for violating OCGA § 16-11-133 (b). 10

     (b) Montanez also argues that the evidence presented against

him was insufficient under Georgia law as to all of his convictions

because Aguirre’s testimony was not sufficiently corroborated, as

required by OCGA § 24-14-8. We disagree.

     Under Georgia law, “[t]he testimony of a single witness is

generally sufficient to establish a fact.” OCGA § 24-14-8. However,

in felony cases where the only witness is an accomplice to the crimes,

that witness’s testimony alone is insufficient to support a

defendant’s convictions. See id. When “evidence presented at trial

could support a finding that a witness acted as an accomplice, it is

for the jury to determine whether the witness acted in such a

capacity.” Doyle v. State, 307 Ga. 609, 612 (2) (a) (837 SE2d 833)

(2020). However, the evidence may also authorize a properly



     10  Montanez does not argue that the evidence presented at trial was
insufficient as a matter of constitutional due process to sustain his other
convictions. Thus, we limit our review under Jackson v. Virginia to the
evidence presented as to Count 21. See Davenport v. State, 309 Ga. 385, 391-
392 (4) (846 SE2d 83) (2020) (for non-death-penalty cases docketed to the
December 2020 term and thereafter, the Court will no longer routinely review
the sufficiency of the evidence presented at trial sua sponte).
                                    13
instructed jury to find that a witness was not an accomplice, and in

that case, the testimony of that witness is sufficient to convict the

defendant. See State v. Grier, 309 Ga. 452, 456 (2) (847 SE2d 313)

(2020).

     Although OCGA § 24-14-8 provides that corroboration is
     required to support a guilty verdict in felony cases where
     the only witness is an accomplice, only slight evidence of
     corroboration is required. The necessary corroboration
     may consist entirely of circumstantial evidence, and
     evidence of the defendant’s conduct before and after the
     crime was committed may give rise to an inference that
     he participated in the crime. The evidence need not be
     sufficient in and of itself to warrant a conviction, so long
     as it is independent of the accomplice’s testimony and
     directly connects the defendant to the crime or leads to
     the inference of guilt. The sufficiency of the corroboration
     is a matter for the jury to decide.

(Citations and punctuation omitted.) Raines v. State, 304 Ga. 582,

588 (2) (820 SE2d 679) (2018).

     [T]he independent evidence must corroborate both the
     identity of the defendant and the fact of his participation
     in the crime. In other words, corroboration of only the
     chronology and details of the crimes is not sufficient, and
     there must be some independent evidence tending to show
     that the defendant himself was a participant in the
     crimes.

(Citation omitted.) Pittman v. State, 300 Ga. 894, 896 (1) (799 SE2d

                                 14
215) (2017) (setting forth corroboration requirement under former

OCGA § 24-4-8); see also Ramirez v. State, 294 Ga. 440, 442 n.5 (754

SE2d 325) (2014) (noting that the provisions of former OCGA § 24-

4-8 were carried forward into the current Evidence Code as OCGA §

24-14-8). 11

      Here, the jury was properly instructed on the requirement for

corroboration of an accomplice’s testimony, and there was some

evidence, including Aguirre’s own testimony and her guilty plea to a

number of offenses with which she had been jointly charged with

Montanez, from which the jury could have determined that Aguirre

was an accomplice to each of the crimes of which Montanez was

convicted. Likewise, there was evidence from which the jury might

have found Aguirre not to be an accomplice for one or more of the


      11Because courts generally defer to the jury’s assessment of the evidence
against a defendant, appellate litigation regarding the requirements of OCGA
§ 24-14-8 often revolves around whether the jury was properly instructed
regarding the accomplice-corroboration requirement. In the absence of an
instruction indicating to the jurors that there must be corroborating evidence
before they can consider the testimony of a witness they find to be an
accomplice, this Court has sometimes identified reversible error where there
was evidence that a witness was an accomplice to the crime and that witness
provided testimony directly linking the defendant to the crime. See, e.g., Doyle,
307 Ga. at 613 (2).
                                       15
offenses. However, even assuming the jury found that Aguirre was

Montanez’s accomplice with respect to all counts, there was at least

slight evidence that corroborated her testimony about Montanez’s

participation in the crimes.

     The State presented evidence that Caceres and Mederos-Vega

were shot several times with 9mm bullets and that those bullets

were fired from the same 9mm firearm. The State also presented

evidence that 9mm shell casings recovered from the scene of the

shootings had all been fired from a silver Taurus 9mm

semiautomatic pistol, three pieces of which were recovered from the

Chattahoochee River a few days after the shootings near where

Aguirre testified Montanez had thrown pieces of his gun after the

shootings. The bullets, shell casings, and pieces of the gun were all

entered into evidence, and the State presented extensive testimony

from law enforcement officials about those items.

     The State also entered into evidence several photographs taken

the day before the shootings showing Montanez and Aguirre

together, with Montanez holding a silver handgun. The State

                                 16
presented testimony from the firearms examiner and the lead

detective in the case that the gun Montanez could be seen holding

had numerous design similarities to the pieces of the Taurus 9mm

handgun recovered in the river.

     From this evidence, the jury was authorized to determine that,

on the day before the shootings, Montanez was in possession of the

weapon used to kill Caceres and Mederos-Vega. Standing alone,

such circumstantial evidence was likely insufficient to warrant

Montanez’s convictions under Jackson v. Virginia. However, that

evidence, independent of Aguirre’s testimony, authorized the jury to

determine that Montanez was in possession of the murder weapon

on the day before the murders and provided at least slight

corroboration of Aguirre’s testimony connecting Montanez to the

firearm used in the shootings. See Raines, 304 Ga. at 588 (2) (noting

that the corroborating evidence need not be sufficient on its own to

warrant a conviction); see also Lanier v. State, 310 Ga. 520 (852

SE2d 509, 513 (2) (a)) (2020) (finding slight corroboration of

accomplice’s testimony where the police connected firearms to the

                                  17
defendant based on fired shell casings found at the crime scene);

Baines v. State, 276 Ga. 117, 119 (1) (575 SE2d 495) (2003)

(determining that, among other independent evidence, evidence that

the murder weapon was found in the location described by the

accomplice corroborated the accomplice’s testimony)

     There was also at least slight corroboration of Aguirre’s

account   in   regard   to   the   alleged   conspiracy   to   possess

methamphetamine. Molina and Caceres were friends, and Molina

knew Caceres was involved in selling methamphetamine. On the

day of the crimes, Molina was with Caceres when Caceres received

a call from a person Molina believed to be his “boss,” directing him

to make a pickup in Chamblee. After driving to an apartment in

Chamblee, Caceres went inside and came back to his car a few

minutes later with a “heavy” black bag with paper towels on top.

Caceres placed the bag in his car, and he and Molina drove to an

apartment complex in Sandy Springs. Caceres took the bag and

went into the apartment. Although Molina never testified that he

saw methamphetamine in the bag, he testified that he knew Caceres

                                   18
was “working” and became concerned when he did not return from

the apartment. He later answered a call to Caceres’s phone from

someone he knew to be a business associate of Caceres instructing

him to leave the area. No subscriber information was ever found for

the phone that placed the call, and the police determined that it

likely came from a “burner” phone. Testimony also established that

“burner” phones are commonly used in criminal activity.

      Moreover, after the incident, Aguirre received a text message

she testified came from Montanez instructing her not to “f**k with

the   suitcase,”   which   she   said   contained    some    of   the

methamphetamine Montanez took from Caceres and Mederos-Vega

in the apartment. The text message came from a number listed in

Aguirre’s phone as “Jr Guzman,” but Aguirre testified that it was

actually a number for Montanez. No subscriber information was

ever located for the phone associated with “Jr Guzman,” but on at

least one occasion after the incident, Aguirre sent a text message to

that number in which she appeared to address the recipient as

“Martin.” The recipient responded to that message, thus appearing

                                 19
to accept the name “Martin.” Those text messages provided slight

corroboration of Aguirre’s testimony that Montanez was the

recipient. The jury was thus authorized to find at least slight

corroboration of Aguirre’s testimony that she communicated with

Montanez about methamphetamine after the incident. See

Nicholson v. State, 307 Ga. 466, 471 (2) (837 SE2d 362) (2019) (text

communications between the defendant and his accomplice after the

crimes corroborated the accomplice’s testimony); see also Edwards

v. State, 299 Ga. 20, 23 (1) (785 SE2d 869) (2016) (finding at least

slight corroboration of accomplice’s testimony where defendant

referenced stolen property during a recorded phone call between

defendant and his accomplice after the crimes); Crawford v. State,

294 Ga. 898, 901-902 (1) (757 SE2d 102) (2014) (determining that

accomplice’s testimony was sufficiently corroborated where cell

phone   records   showed    that        defendant’s   cell   phone   had

communicated with accomplice’s cell phone around the time of the

crimes even though the records did not reveal the contents of the

conversations or establish that the defendant participated in the

                                   20
calls). Thus, in conjunction with Molina’s testimony about Caceres’s

involvement in the methamphetamine business and events leading

up to the incident in Mederos-Vega’s apartment, including his

description of the black bag with the paper towels sticking out of the

top that Caceres was carrying, the jury heard at least slight

corroboration of    Aguirre’s   testimony   regarding    the   alleged

methamphetamine conspiracy and Montanez’s participation in it.

     Accordingly, evidence independent of Aguirre’s testimony

provided the slight corroboration of Aguirre’s account of Montanez’s

identity and participation in the crimes necessary to sustain his

convictions under OCGA § 24-14-8. See Nicholson, 307 Ga. at 471

(2); Lanier, 852 SE2d at 513 (2) (a); Edwards, 299 Ga. at 23 (1);

Baines, 276 Ga. at 119 (1). Compare Taylor v. State, 297 Ga. 132,

135 (2) (772 SE2d 630) (2015) (reversing murder conviction where

accomplice’s testimony regarding defendant’s participation in the

crimes was corroborated only by testimony that defendant was seen

with other accomplices on the evening after the murder); Gilmore v.

State, 315 Ga. App. 85, 87-92 (1) (726 SE2d 584) (2012) (reversing

                                 21
conviction where the only evidence against the defendant other than

the testimony of the accomplice showed that the defendant had been

with the accomplice the night the crimes were committed and that

the defendant had a prior encounter with one of the victims). This

enumeration of error therefore fails.

     2. Montanez also argues that his trial counsel provided

constitutionally ineffective assistance by not cross-examining

Aguirre as to whether she would be eligible for parole as part of her

plea bargain. To prevail on this claim, Montanez

     has the burden of proving both that the performance of
     his lawyer was professionally deficient and that he was
     prejudiced as a result. To prove deficient performance,
     [Montanez] must show that his trial counsel acted or
     failed to act in an objectively unreasonable way,
     considering all of the circumstances and in light of
     prevailing professional norms. To prove resulting
     prejudice, [Montanez] must show a reasonable probability
     that, but for counsel’s deficiency, the result of the trial
     would have been different. In examining an
     ineffectiveness claim, a court need not address both
     components of the inquiry if the defendant makes an
     insufficient showing on one.

(Punctuation omitted.) Stuckey v. State, 301 Ga. 767, 771 (2) (804

SE2d 76) (2017) (citing Strickland v. Washington, 466 U. S. 668, 687

                                 22
(III) (104 SCt 2052, 80 LE2d 674) (1984)). “A strong presumption

exists that counsel’s conduct falls within the broad range of

professional conduct.” (Citation omitted.) Ford v. State, 298 Ga. 560,

566 (8) (783 SE2d 906) (2016).

     The jury was first made aware that Aguirre had accepted a plea

bargain and would be testifying for the State in the prosecutor’s

opening statement. On direct examination, Aguirre then testified

that she had initially been charged with Montanez for the murders

but pled guilty to aggravated assault, burglary, possession of a

weapon during the commission of a felony, and conspiracy to possess

methamphetamine, for which she had been sentenced to serve 15

years in prison and 20 years on probation. Aguirre testified that she

agreed to testify in Montanez’s trial as part of her plea agreement.

The prosecutor then referred to Aguirre’s plea and sentence in his

closing statement.

     In both his opening statement and closing argument,

Montanez’s lead trial counsel discussed the nature of the charges

that Aguirre had pled guilty to as well as the sentences she was to

                                 23
receive. In his opening statement, Montanez’s lead counsel

specifically noted that Aguirre had been indicted for the murders of

Caceres and Mederos-Vega, that she initially faced two life

sentences on those charges, and that she ultimately accepted a deal

in which she would serve only 15 years in prison, noting that Aguirre

received “a great deal, a huge deal.” Counsel also extensively cross-

examined Aguirre as to the details of her trial testimony, how it

varied from statements she initially gave to the police, the fact that

she was under the influence of methamphetamine during the

incident, and the terms of her plea agreement with the State.

Counsel also explored inconsistencies in Aguirre’s statements

during his cross-examination of the lead detective in the case.

Finally, in his closing argument, counsel referred to inconsistencies

in Aguirre’s testimony and argued that Aguirre had agreed to testify

“to avoid a harsher sentence.” Counsel went on to note that, “That’s

her motivation. That’s why her story is so nice and clean[.]”

     At the hearing on Montanez’s motion for new trial, his lead

counsel, who had practiced criminal law for 18 years, testified that

                                 24
in his experience, he had never seen a defense attorney bring up

parole guidelines when impeaching a prosecution witness. Counsel

testified that he did not feel the need to go further into the sentence

Aguirre received because the jury already knew that information.

     Montanez has not carried his burden of establishing that his

trial counsel performed deficiently by not inquiring about the

possibility that Aguirre would be eligible for parole at some point

during her sentence. Counsel clearly made efforts to attack Aguirre’s

credibility through his cross-examination of her and the lead

detective as to the terms of her plea agreement, her motivation for

testifying, and the inconsistencies between her trial testimony and

various statements she made to the police after her arrest. As noted

above, Montanez’s counsel also used his opening statement and

closing argument to attack Aguirre’s credibility, highlighting those

inconsistencies in her testimony and noting multiple times that her

testimony was given in exchange for a significantly lesser sentence

than she had initially faced.

     Although counsel could likely have inquired further into the

                                  25
details of Aguirre’s sentence and the possibility that she might be

eligible for parole, see Manley v. State, 287 Ga. 338, 339-344 (2) (698

SE2d 301) (2010), counsel did not perform deficiently by not doing

so. See Daugherty v. State, 291 Ga. App. 541, 544 (3) (a) (662 SE2d

318) (2008) (no deficient performance where trial counsel elicited

testimony about witness’s plea agreement and sentence but did not

impeach witness with his eligibility for parole and probation). As we

have explained,

     [d]ecisions about what questions to ask on cross-
     examination are quintessential trial strategy and will
     rarely constitute ineffective assistance of counsel. In
     particular, whether to impeach prosecution witnesses and
     how to do so are tactical decisions.

(Citation omitted.) Edwards v. State, 299 Ga. 20, 24 (2) (785 SE2d

869) (2016). Moreover,

     [a]lthough an attorney is permitted to thoroughly
     question a testifying co-defendant regarding the details of
     any plea agreement, it does not necessarily follow that
     counsel is ineffective for failing to elicit all details of the
     agreement. As trial counsel obtained testimony from
     [Aguirre] that [she] had substantial motivation to testify
     against [Montanez], we cannot say that [counsel’s] failure
     to ask about specific effects of the plea deal was patently
     unreasonable.

                                   26
(Citations and punctuation omitted.) Id. at 24-25 (2); see also Romer

v. State, 293 Ga. 339, 344 (3) (745 SE2d 637) (2013) (strategic and

tactical decisions, like those about the extent of cross-examination,

“will not form the basis for an ineffective assistance of counsel claim

unless it was so patently unreasonable that no competent attorney

would have chosen it” (citation and punctuation omitted)). Because

Montanez has failed to show that his trial counsel’s performance was

deficient, this claim of ineffective assistance fails.

     Judgment affirmed. All the Justices concur.




                                   27